Case: 20-40845     Document: 00515974703         Page: 1     Date Filed: 08/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 11, 2021
                                  No. 20-40845
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Justin Ryan Serna,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:15-CR-652-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Justin Ryan Serna, federal prisoner # 92519-379, appeals from the
   district court’s denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion requesting
   a compassionate release reduction in his sentence based on his health
   conditions and the COVID-19 pandemic. The district court ruled that early


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40845      Document: 00515974703          Page: 2    Date Filed: 08/11/2021




                                    No. 20-40845


   release was not appropriate in light of the 18 U.S.C. § 3553(a) factors. Before
   this court, Serna maintains that the district court failed to consider and give
   adequate weight to factors in favor of release. Specifically, he contends that
   the district court should have given weight to his request for home
   incarceration for all or part of his 10-year supervised release term, which
   would limit the danger he would pose to the community. In addition, he
   asserts that the court should have taken into account of his post-sentencing
   rehabilitation efforts and a finding by the Bureau of Prisons that he was
   unlikely to recidivate.
          We review the district court’s decision to deny a prisoner’s motion
   for compassionate release for an abuse of discretion. United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). Because Serna filed the motion
   for compassionate release, the district court’s decision is “bound only by
   § 3582(c)(1)(A)(i) and . . . the sentencing factors in § 3553(a).” United States
   v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021). Here, the district court
   considered the nature of Serna’s offense and concluded that early release
   would not reflect the seriousness of the underlying crime, promote respect
   for the law, provide just punishment or deterrence, or protect the public.
          The record reflects that the district court knew and understood
   Serna’s arguments in favor of his request for a reduction. See United States
   v. Robinson, 980 F.3d 454, 465 (5th Cir. 2020). Serna’s suggestion that the
   district court did not correctly and adequately weigh the factors that could
   favor a modification amounts to a disagreement with the court’s balancing of
   the sentencing factors, but a “sentencing judge is in a superior position to
   find facts and judge their import under § 3553 in the individual case,” and we
   therefore afford deference to the district court’s consideration of the
   § 3553(a) factors. Chambliss, 948 F.3d at 693 (quoting Gall v. United States,
   552 U.S. 38, 51 (2007)). Serna’s displeasure with the district court’s
   balancing of the factors that he believes support his request for a reduction



                                          2
Case: 20-40845      Document: 00515974703          Page: 3    Date Filed: 08/11/2021




                                    No. 20-40845


   does not establish that the district court abused its discretion. Chambliss, 948
   F.3d at 694. Accordingly, the judgment of the district court is AFFIRMED.




                                          3